                                                                                                                                                   
        EXHIBIT 10.36

SEPARATION AGREEMENT AND RELEASE

        This Separation Agreement and Release (the "Agreement") is made by and
between Sagent Technology, Inc. (the "Company") and Ben C. Barnes
("Executive"). 

        WHEREAS, Executive was employed by the Company;

        WHEREAS, Executive signed an Employment Agreement on August 4, 2000 (the
"Employment Agreement");

        WHEREAS, Executive signed an August 4, 2000 Indemnification Agreement
with the Company (the "Indemnification Agreement");

        WHEREAS, Executive signed two Confidentiality, Assignment and
Restrictions Agreements with the Company on August 14, 2000 and September 15,
2000, respectively (the "Confidentiality Agreements");

        WHEREAS, pursuant to the Employment Agreement, on August 4, 2000,
Executive was granted an option (the "Initial Option") to purchase 750,000
shares of the Company's common stock pursuant to the Company's 1998 Stock Plan
(the "Plan") and represented by an option agreement executed by Executive and
the Company (the "Initial Option Agreement");

        WHEREAS, pursuant to the Employment Agreement Executive was granted
150,000 shares of Company common stock subject to a Company reacquisition right
(the "Restricted Stock") represented by a restricted stock purchase agreement
executed by Executive and the Company (the "RSPA");

        WHEREAS, Executive was granted an option (the "Second Option") on May
16, 2001, pursuant to the Plan to purchase 400,000 shares of Company common
stock represented by an option agreement executed by Executive and the Company
(the "Subsequent Option Agreement);

        WHEREAS, Executive was granted an option (the "Third Option" and
together with the Initial Option and the Second Option, the "Options") on June
29, 2001, pursuant to the Plan to purchase 5,313 shares of the Company common
stock represented by an option agreement executed by Executive and the Company
(the "Third Option Agreement" and together with the Initial Option Agreement and
the Second Option Agreement, the "Option Agreements"); and

        WHEREAS, Executive ceased performing services for the Company July 19,
2002 and Executive's employment with the Company terminated effective August 31,
2002 (the "Termination Date");

        NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (jointly referred to as the "Parties") hereby agree as
follows: 

        1. Consideration.

                (a) Annualized Severance Benefit. In lieu of any payments
Executive would otherwise be entitled to under Section 12(a)(ii) or Section
12(b) of his Employment Agreement, the Company shall provide Executive with
annualized severance benefits equal to the lump sum of four hundred and
twenty-five thousand dollars ($425,000,) less: (i) applicable withholding (which
withholding amount shall be calculated prior to the other deductions provided
for in this Section 1(a)); (ii) the amount of six thousand, one hundred and
seventy-three dollars and ninety-eight cents ($6,173.98) for withholding taxes
due as a result of Executive's recognition of income on the Company's payment of
Executive's legal fees; (iii) the amount of two thousand, five hundred and
twelve dollars and fifty cents ($2,512.50) owed to the Company as a full and
final reimbursement for the Company's overpayment of legal fees to Executive as
set forth in Section 2 below; (iv) the amount of fifty-two thousand, nine
hundred and ninety-nine dollars and seventeen cents ($52,999.17) for withholding
taxes due on Restricted Stock pursuant to Section 1(d) below; and (v) the amount
of nineteen thousand, three hundred and eighty-one dollars and twenty-one cents
($19,380.21) for withholding taxes due for the Company's payment of Life
Insurance and Disability Insurance premiums for Executive in 2001 (the final
amount of this severance benefit, the "Annualized Severance Benefit"). The
Annualized Severance Benefit will be apportioned and paid in equal installments
with the first payment to be made on the first regular payroll date following
the Effective Date of this Agreement and subsequent payments to continue
thereafter, in accordance with the Company's regular payroll practices, until
the date twelve (12) months following the Termination Date (the "Payment
Period") as follows: 

                        (i) Executive's first payment will reflect payment for
the period from July 19, 2002 through to the next current pay period following
the Effective Date of this Agreement, less applicable withholding. 

                        (ii) In the event that Executive secures alternative
employment prior to the Annualized Severance Benefit being paid in full,
Executive agrees to immediately inform the Company of the date he shall start
receiving a salary from his new employer and the salary that he shall receive
(the "New Salary"). If Executive's New Salary is equal to or greater than two
hundred thousand dollars ($200,000.00) annualized, Executive hereby elects and
agrees that he shall forego receipt of any remaining unpaid portion of the
Annualized Severance Benefit in cash, and that the total remaining unpaid
balance of the Annualized Severance Benefit immediately shall be applied instead
to the repayment of the Relocation Loan referred to in Section 1(e)(ii) below.
If Executive's New Salary is less than two hundred thousand dollars
($200,000.00) annualized, the Company shall continue paying Executive
installment payments under the Annualized Severance Benefit through the
remainder of the Payment Period, provided, however, that effective the first day
Executive receives a New Salary payment from his new employer, such installment
payments shall be reduced by an amount which is at least equal to Executive's
semi-monthly or bi-weekly (as applicable) payment of New Salary (such payments
from the new employer, the "New Payments"). The reduced Annualized Severance
Benefit installment payments shall equal an amount that when added to
Executive's New Payments provides Executive with no more than the semi-monthly
or bi-weekly amount he would receive if his New Salary equaled two hundred
thousand dollars ($200,000.00) annualized (the "Modified Annualized Severance
Benefit.") In no event, however, shall the Company be required to pay Executive
an installment payment greater than the installment payments provided for
pursuant to Paragraph 1(a) above. Additionally, if Executive's New Salary is
less than two hundred thousand dollars ($200,000.00) annualized, Executive
hereby elects and agrees that he shall forego receipt in cash of any remaining
portion of the Annualized Severance Benefit that is not to be paid as a Modified
Annualized Severance Benefit installment payment during the remainder of the
Payment Period, and that such total remaining portion of the Annualized
Severance Benefit shall be immediately applied instead to the repayment of the
Relocation Loan referred to in Section 1(e)(ii) below. 

                        (iii) During the Payment Period, Executive will not be
entitled to accrual of any employee benefits, including, but not limited to,
vesting in stock options or vacation benefits. 

                (b) Pro-rated Severance Benefit. Pursuant to Section 12(a)(iii)
of the Employment Agreement, Executive shall receive a pro-rated severance
benefit in the amount of one hundred and sixty thousand, four hundred and
seventeen dollars ($160,417.00), less applicable withholding (the "Pro-Rated
Severance Benefit.") Executive hereby elects to forego cash receipt of all of
the net amount, after applicable withholdings, of one hundred and five thousand,
one hundred and fifty-three dollar and thirty-four cents ($105,153.34) Pro-Rated
Severance Benefit, and instead to have such amount applied to the repayment of
the Relocation Loan referred to in Section 1(e)(ii) below. 

                (c) Stock Options. 

                        (i) As of August 9, 2002, Executive agrees that he was
vested in 750,000 shares subject to the Initial Option, 116,666 shares subject
to the Second Option, and 5,313 shares subject to the Third Option, and no more.
Executive shall not be entitled to continued vesting in the Options after August
9, 2002. Except as otherwise provided herein, the exercise of the vested shares
subject to the Options shall be governed by the terms and conditions of the Plan
and the Option Agreements. 

                        (ii) Pursuant to Section 12(a)(v)(2) of the Employment
Agreement, 100% of the shares subject to the Initial Option are to vest and
remain exercisable for two years following the Termination Date. The Parties
hereby agree that the Initial Option shall terminate and Executive shall no
longer have any rights with respect thereto as of the Termination Date in
exchange for Executive being permitted to exercise the Second Option (to the
extent vested on the Termination Date) for two years following the Termination
Date, subject to earlier termination as may be provided in the Plan
(specifically, Section 13 of the Plan). Executive understands that this
amendment may disqualify Executive's incentive stock option and result in
Executive having a nonstatutory stock option. Executive further understands that
in any event an incentive stock option converts into a nonstatutory stock option
three (3) months and one (1) day after the Termination Date. 

                        (iii) Executive hereby acknowledges and agrees that the
Company shall retain all shares that would otherwise be issued upon Executive's
exercise of any Option until Executive makes arrangements to the satisfaction of
the Company for the payment of any applicable withholding taxes that may arise
as a result of any such exercise. 

            (d) Restricted Stock. Pursuant to Section 12(a)(vi) of the
Employment Agreement, 100% of the remaining seventy-five thousand (75,000)
unvested shares of Restricted Stock shall vest and any Company reacquisition
right with respect thereto shall lapse. The Company and Executive acknowledge
and agree that a withholding tax liability exists in the total amount of
fifty-two thousand, nine hundred and ninety-nine dollars and seventeen cents
($52,999.17) as a result of income deemed realized by Executive as a result of
the vesting of all one hundred and fifty thousand (150,000) shares of Restricted
Stock. The Parties agree that payment for such withholding liability shall be
made by reducing the amount of the Annualized Severance Benefit provided for in
Section 1(a) by fifty-two thousand, nine hundred and ninety-nine dollars and
seventeen cents ($52,999.17,) as set forth in Section 1(a) above. The Company
acknowledges that Executive has paid in full the purchase price for all one
hundred and fifty thousand (150,000) shares of restricted stock. The Company
will release all the Restricted Stock from escrow upon the Effective Date. 

            (e) Reassignment and Relocation Loans. 

                        (i) Except where otherwise provided for herein, pursuant
to Section 7(a)(i) of the Employment Agreement, the total outstanding balance of
the seven hundred and fifty thousand dollar ($750,000) reassignment loan
referred to in Section 7(a) of the Employment Agreement (the "Reassignment
Loan") is hereby forgiven. Executive acknowledges and agrees that the
forgiveness of the Reassignment Loan will be reported on Executive's IRS Form
W-2 Statement for 2002 and that withholding will be required with respect
thereto. Such forgiveness is contingent upon Executive satisfying all such
withholding tax obligations. The Parties agree that, notwithstanding the
provisions of Section 7(a)(i) of the Employment Agreement, the Company will not
provide Executive with any loan to satisfy the withholding tax obligations that
arise as a result of the forgiveness of the Reassignment Loan as provided for
herein. The Company and Executive each acknowledge and agree that a withholding
tax obligation in the amount of two hundred and fifty-eight thousand, three
hundred and seventy five dollars ($258,375) (such amount the "Withholding
Amount") will result from forgiveness of the Reassignment Loan. Such payment
shall be made to the Company no later than forty (40) working days after the
Effective Date of this Agreement. In the event that Executive fails to pay the
Withholding Amount to the Company, Executive agrees that the Withholding Amount
shall be deducted from the Annualized Severance Benefit referred to in Paragraph
1(a), thereby reducing the amount of any subsequent installment payments due to
Executive.

                        (ii) The Parties acknowledge that as of August 31, 2002,
and prior to any reduction pursuant to Sections 1(a) or 1(b) above, the
outstanding principal plus accrued interest on the loan referred to in Section
7(b) of the Employment Agreement is one million, seven hundred and thirty
thousand, nine hundred and sixty-two dollars ($1,730,962)(the "Relocation
Loan"). In accordance with the Employment Agreement, all outstanding principal
of and interest on the Relocation Loan will be due and payable on August 4,
2005. The Relocation Loan shall continue to be secured against Executive's
primary residence, and Executive hereby agrees to cooperate with the Company and
to take such action as the Company may reasonably request to assist in the
perfection of such security interest, should the Company determine that
perfection is desired.

                (f) COBRA. Pursuant to Section 12(a)(iv) of the Employment
Agreement, the Company shall reimburse Executive for the payments he makes for
COBRA coverage for Executive and his covered dependants for a period equal to
the shorter of either twelve (12) months beginning on the Termination Date, or
until Executive has secured other employment providing similar coverage of
Executive and his dependants, provided Executive timely elects and pays for
COBRA coverage. COBRA reimbursements shall be made by the Company to Executive
within fifteen (15) days of Executive's provision to the Company of
documentation substantiating his payments for COBRA coverage.

                (g) Resignation. The Company and Executive agree that
Executive's termination of employment is a voluntary resignation, subject to the
terms and conditions herein, and the Company agrees that all of the Company's
internal and external communications created after the Effective Date of this
Agreement regarding the circumstances of Executives termination of employment
shall state that Executive's termination is a voluntary resignation. The Company
shall confirm that Executive resigned from his employment to any potential
future employer who contacts the Company's human resources department and
requests confirmation of this information. Upon execution of this Agreement by
both parties, Executive shall forthwith deliver to the Company's Board of
Directors his resignation as a member of such Board of Directors.

                (h) Purchase of Company Property. The Company agrees to permit
Executive to retain a Company Facsimile Machine, Scanner and Printer in his
possession, provided Executive pays the Company one hundred and ninety-nine
dollars ($199.00) for the Facsimile Machine, Scanner and Printer. Such payment
shall be made to the Company no later than the first regular payroll date after
the Effective Date of this Agreement, or the equipment shall be returned to the
Company. 

                (i) Supplementary Severance Benefit. The Company agrees to pay
Executive the lump sum equivalent of thirty-eight thousand seven hundred and
fifty-six dollars and twenty-five cents ($38,756.25) less applicable withholding
in the amount of thirteen thousand three hundred and fifty-one dollars and
fifty-three cents (13,351.53), within five (5) days of the Effective Date of
this Agreement. 

        2. Attorneys' Fees. Executive acknowledges and agrees that the Company
shall deduct the amount of six thousand, one hundred and seventy-three dollars
and ninety-eight cents ($6,173.98) from Executive's cash payment as set forth in
Section 1(a) of this Agreement to satisfy in full tax withholding obligations
resulting from the Company's payment of attorney fees incurred in connection
with the Employment Agreement. 

        3. Benefits. Executive's health insurance benefits with the Company
shall cease on August 31, 2002 subject to Executive's right to continue his
health insurance under COBRA. All other benefits and incidents of employment
ceased on the Termination Date. 

        4. Payment of Obligations. Executive acknowledges and represents that
the Company has paid all salary, wages, bonuses, accrued vacation, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
stock, stock options, vesting, commissions and any and all other benefits and
compensation due to Executive, once the payments set forth herein have been
made.

        5. Release of Claims. Executive and the Company agree that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former: officers, directors,
executives, agents, investors, attorneys, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns (the "Releasees") and to the Company by Executive. Executive hereby and
forever releases the Releasees and the Company hereby and forever releases
Executive from, and agree not to sue concerning, or in any manner to institute,
prosecute or pursue, any claim, complaint, charge, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees or that the Company may possess against Executive arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

                (a) any and all claims relating to or arising out of Executive's
employment relationship with the Company and the termination of that
relationship; 

                (b) any and all claims relating to, or arising from, Executive's
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

                (c) any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; workers' compensation and
disability benefits;

                (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Executive Retirement Income
Security Act of 1974; the Worker Adjustment and Restraining Notification Act;
the Family and Medical Leave Act; the California Family Rights Act; the
California Fair Employment and Housing Act, and the California Labor Code;

                (e) any and all claims for violation of the federal, or any
state, constitution; 

                (f) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; and

                (g) any and all claims for attorneys' fees and costs.

                (h) any claim for any loss, cost, damage, or expense arising out
of any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Executive as a result of this Agreement.

        Executive acknowledges and agrees that any breach by him of this Section
or of his obligations under Sections 7 or 11 hereof or of any material
provisions of the Confidentiality Agreements, shall constitute a material breach
of this Agreement, shall cause any remaining obligations of the Company (payment
and otherwise) under this Agreement, if any, to immediately terminate, and shall
entitle the Company immediately to recover the consideration provided to
Executive by this Agreement, except as provided by law; provided, however, that
a material breach of the Confidentiality Agreement shall occur only after the
delivery of a written notice to Executive by the Company setting forth the
details of Executive's purported breach and Executive's failure to cure (to the
extent curable) such purported breach within ten (10 business days of receipt of
such written notice. Except as provided by law, Executive shall also be
responsible to the Company for all costs, attorneys' fees and any and all
damages incurred by the Company in: (a) enforcing his obligations under this
Section, Sections 7 and 11 and the Confidentiality Agreement, including the
bringing of any action to recover the consideration, and (b) defending against a
claim brought or pursued by Executive in violation of the terms of this
Agreement.

        Executive and the Company agree that the releases set forth in this
section shall be and remain in effect in all respects as complete general
releases as to the matters released. These releases do not extend to any
obligations incurred under this Agreement.
Notwithstanding anything herein to the contrary, Executive shall not be deemed
to have waived any indemnification rights that he may have against the Company,
including, but not limited to, rights that he may have against the Company
through any indemnification provisions contained in the Company's Certificate of
Incorporation and By-Laws and rights that he may have pursuant to the Company's
director and officer liability insurance and the Indemnification Agreement,
which Indemnification Agreement shall remain in full force and effect.

        6. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has twenty-one (21) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs from doing so, unless
specifically authorized by federal law.

        7. California Civil Code Section 1542. Executive represents that he is
not aware of any claims against any of the Releasees. The Company represents
that it is not aware of any claims against the Executive. The Parties
acknowledges that they have consulted with legal counsel and are familiar with
the provisions of California Civil Code Section 1542, which provides as follows:

> A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
> OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
> IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        The Parties, being aware of said code section, agree to expressly waive
any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

        8. No Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein. The Company represents that it has no
lawsuits, claims, or actions pending in its name, or on behalf of any other
person or entity, against Executive. The Company also represents that it does
not intend to bring any claims on its own behalf or on behalf of any other
person or entity against Executive.

        9. Application for Employment. Executive understands and agrees that, as
a condition of this Agreement, he shall not be entitled to any employment with
the Company or any of its subsidiaries, affiliates, successors, or acquiring
companies, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company or any of its subsidiaries,
affiliates, successors, or acquiring companies. Executive further agrees that he
will not apply for employment with the Company.

        10. Trade Secrets and Confidential Information/Company Property.
Executive reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company's trade secrets and confidential and
proprietary information, and non-solicitation of Company Executives. Executive's
signature below constitutes his certification under penalty of perjury that he
has returned all documents and other items provided to Executive by the Company,
developed or obtained by Executive as a result of his employment with the
Company, or otherwise belonging to the Company. 

        11. No Cooperation. Executive agrees that he will not act in any manner
that might damage the business of the Company. The Parties acknowledge that
Executive's employment with any of the Company's competitors shall not, in and
of itself, constitute a breach of this provision. Executive further agrees that
he will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive shall state no more than that he cannot provide counsel or
assistance. 

        12. Non-Disparagement. Executive agrees not to disparage or defame
(including libel and slander) any of the Releasees, and that he will not
knowingly interfere with the contracts or relationships of the Releasees. The
Company's current officers and directors agree not to disparage or defame
(including libel and slander) Executive, and that they will not knowingly
interfere with Executive's contracts or business relationships. All inquiries by
potential future employers of Executive will be directed to the Company's Chief
Financial Officer. Executive may, subject to the Company's prior approval,
prepare an e-mail message to the Company's employees regarding Executive's
Resignation from the Board of Directors and termination of active service with
the Company. If Executive elects to prepare such e-mail, it shall be released by
the Company as soon as possible after Executive tenders his resignation from the
Board of Directors. 

        13. No Admission of Liability. The Parties understand and acknowledge
that this Agreement constitutes a compromise and settlement of any and all
potential disputed claims. No action taken by the Parties hereto, or either of
them, either previously or in connection with this Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by either Party of any fault or
liability whatsoever to the other party or to any third party.

        14. Costs. The Parties shall each bear their own costs, attorneys' fees
and other fees incurred in connection with the preparation of this Agreement.

        15. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT
OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE
THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES AND CALIFORNIA LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS
AND OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.

        16. Tax Consequences. The Company represents and warrants to Executive
that it is not aware of any additional items of income or tax liability properly
reportable to Executive that have not been so reported or are not otherwise
addressed under the provisions of this Agreement and that specific withholding
tax liabilities calculated herein have applied the following withholding tax
rates: twenty-seven percent (27%) for Federal income taxes; six percent (6%) for
State of California income taxes; and one and forty-five one hundredths percent
(1.45%) for the employee portion of taxes imposed under the Federal Insurance
Contributions Act (FICA). Notwithstanding the foregoing, and other than as
provided for herein, the Company makes no further representations or warranties
with respect to the tax consequences of the payments provided to Executive or
made on his behalf under the terms of this Agreement or during the period of
Executive's employment with the Company. Executive agrees and understands that
he is responsible for (and the Company is not obligated to, nor will it,
indemnify Executive for) payment, if any, of local, state and/or federal taxes
on the payments made hereunder by the Company or any other payments or benefits
that may have been paid or provided to Executive during the period of his
employment with the Company and any penalties, interest or assessments thereon.
The Company agrees and understands that it is responsible for (and Executive is
not obligated to, nor will he, indemnify the Company for) payment, if any, of
any penalties, interest or assessments with respect to any withholding taxes
that may have been required to have been paid by the Company with respect to any
payments made hereunder or any other payments or benefits that may have been
paid or provided to Executive during the period of his employment with the
Company.

        17. Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

        18. No Representations. Each Party represents that it has consulted with
an attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. Neither Party has relied upon any representations
or statements made by the other Party which are not specifically set forth in
this Agreement.

        19. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision or portion of provision.

        20. Attorneys' Fees. Except as provided in Section 5 hereof, in the
event that either Party brings an action to enforce or effect its rights under
this Agreement, the prevailing party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys' fees, incurred in connection with such an action. 

        21. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive's
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning Executive's relationship with the
Company, with the exception of the Employment Agreement and its Amendments, the
Indemnification Agreement, the Confidentiality Agreements, the Plan, the RSPA
and the Option Agreements (to the extent not otherwise amended hereby).

        22. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Company's Chief Executive Officer or Chief Operating
Officer/Chief Financial Officer.

        23. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice of law provisions.

        24. Effective Date. This Agreement will become effective after it has
been signed by both Parties and after seven days have passed since Executive
signed the Agreement (the "Effective Date".) Each Party has seven days after
that Party signs the Agreement to revoke it. 

        25. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

        26. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

                (a) They have read this Agreement;

                (b) They have been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of their own choice;

                (c) They understand the terms and consequences of this Agreement
and of the releases it contains; 

                (d) They are fully aware of the legal and binding effect of this
Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                                                                                                                   
Sagent Technology Inc. 

Dated:                                                                                                         
By:                                                 
                                                                                                                           
Andre Boisvert, CEO


Dated:                                                                                                                                                                 
                                                                                                                            
Ben Barnes



 

APPROVED AS TO FORM:

                                                                                                                   
WILSON SONSINI GOODRICH & ROSATI
                                                                                                                   
Professional Corporation

Dated:                                                                                                         
By:                                                   
                                                                                                                           
Karen E. C. Sullivan
                                                                                                                           
Attorneys for Sagent Technology, Inc.

                                                                                                                   
SEYFARTH SHAW 

Dated:                                                                                                          
By:                                                    
                                                                                                                           
James E. Gregory
                                                                                                                           
Attorneys for Ben C. Barnes


